EXHIBIT 10.1

 

THE WET SEAL, INC.

AUDIT COMMITTEE CHARTER

 

I. PURPOSE

 

The Audit Committee is established by and amongst the Board of Directors of The
Wet Seal, Inc. (“the Company”) for the primary purpose of assisting the board
with:

 

  •   overseeing the integrity of the Company’s financial statements,

  •   overseeing the Company’s compliance with legal and regulatory
requirements,

  •   overseeing the independent auditor’s qualifications and independence,

  •   overseeing the performance of the company’s internal audit function and
independent auditor, and

  •   overseeing the Company’s system of disclosure controls and system of
internal controls regarding finance, accounting, legal compliance, and ethics
that management and the Board have established

 

Consistent with this function, the Audit Committee should encourage continuous
improvement of, and should foster adherence to, the Company’s policies,
procedures and practices at all levels. The Audit Committee should also provide
an open avenue of communication among the independent auditors, financial and
senior management, the internal auditing function, and the Board of Directors.

 

The Audit Committee has the authority to obtain advice and assistance from
outside legal, accounting, or other advisors as deemed appropriate to perform
its duties and responsibilities.

 

The Company shall provide appropriate funding, as determined by the Audit
Committee, for compensation to the independent auditor and to any advisers that
the audit committee chooses to engage.

 

The Audit Committee will primarily fulfill its responsibilities by carrying out
the activities enumerated in Section III of this Charter. The Audit Committee
will report regularly to the Board of Directors regarding the execution of its
duties and responsibilities.

 

II. COMPOSITION AND MEETINGS

 

The Audit Committee shall be comprised of three or more directors as determined
by the Board, each of whom shall be independent directors (as defined by all
applicable rules and regulations), and free from any relationship (including
disallowed compensatory arrangements) that, in the opinion of the Board, would
interfere with the exercise of his or her independent judgment as a member of
the Committee. All members of the Committee shall have a working familiarity
with basic finance and accounting practices, and at least one member of the
Committee shall be a “financial expert” in compliance with the criteria
established by the SEC and other relevant regulations. The existence of such
member(s) shall be disclosed in periodic filings as required by the SEC.
Committee members may enhance their familiarity with finance and accounting by
participating in educational programs conducted by the Company or an outside
consultant.

 

The members of the Committee shall be elected by the Board at the annual
organizational meeting of the Board or until their successors shall be duly
elected and qualified. Unless a Chair is elected by the full Board, the members
of the Committee may designate a Chair by majority vote of the full Committee
membership.

 

The Committee shall meet at least four times annually, or more frequently as
circumstances dictate. Each regularly scheduled meeting shall conclude with an
executive session of the Committee absent members of management and on such
terms and conditions as the Committee may elect. As part of its job to foster
open communication, the Committee



--------------------------------------------------------------------------------

should meet periodically with management, the director of the internal auditing
function and the independent auditors in separate executive sessions to discuss
any matters that the Committee or each of these groups believe should be
discussed privately. In addition, the Committee should meet quarterly with the
independent auditors and management to discuss the annual audited financial
statements and quarterly financial statements, including the Company’s
disclosure under “Management’s Discussion and Analysis of Financial Condition
and Results of Operations”.

 

III. RESPONSIBILITIES AND DUTIES

 

To fulfill its responsibilities and duties the Audit Committee shall:

 

Documents/Reports/Accounting Information Review

 

1.   Review this Charter periodically, at least annually, and recommend to the
Board of Directors any necessary amendments as conditions dictate.

 

2.   Review and discuss with management the Company’s annual financial
statements, quarterly financial statements, and all internal controls reports
(or summaries thereof). Review other relevant reports or financial information
submitted by the Company to any governmental body, or the public, including
management certifications as required by the Sarbanes-Oxley Act of 2002
(Sections 302 and 906) and relevant reports rendered by the independent auditors
(or summaries thereof).

 

3.   Recommend to the Board whether the financial statements should be included
in the Annual Report on Form 10-K. Review with financial management and the
independent auditors the 10-Q prior to its filing (or prior to the release of
earnings).

 

4.   Review earnings press releases with management, including a review of
“pro-forma” or “adjusted” non-GAAP information.

 

5.   Discuss with management financial information and earnings guidance
provided to analysts and rating agencies. Such discussions may be on general
terms (i.e., discussion of the types of information to be disclosed and the type
of presentation to be made).

 

6.   Review the regular internal reports (or summaries thereof) to management
prepared by the internal auditing department and management’s response.

 

Independent Auditors

 

7.   Appoint, compensate, and oversee the work performed by the independent
auditor for the purpose of preparing or issuing an audit report or related work.
Review the performance of the independent auditors and remove the independent
auditors if circumstances warrant. The independent auditors shall report
directly to the audit committee and the audit committee shall oversee the
resolution of disagreements between management and the independent auditors in
the event that they arise. Consider whether the auditor’s performance of
permissible nonaudit services is compatible with the auditor’s independence.

 

8.   Review with the independent auditor any problems or difficulties and
management’s response; review the independent auditor’s attestation and report
on management’s internal control report; and hold timely discussions with the
independent auditors regarding the following:

 

  •   all critical accounting policies and practices;

  •   all alternative treatments of financial information within generally
accepted accounting principles that have been



--------------------------------------------------------------------------------

discussed with management, ramifications of the use of such alternative
disclosures and treatments, and the treatment preferred by the independent
auditor;

  •   other material written communications between the independent auditor and
management including, but not limited to, the management letter and schedule of
unadjusted differences; and

  •   an analysis of the auditor’s judgment as to the quality of the Company’s
accounting principles, setting forth significant reporting issues and judgments
made in connection with the preparation of the financial statements.

 

9.   At least annually, obtain and review a report by the independent auditor
describing:

 

  •   the firm’s internal quality control procedures;

  •   any material issues raised by the most recent internal quality-control
review, peer review, or by any inquiry or investigation by governmental or
professional authorities, within the preceding five years, respecting one or
more independent audits carried out by the firm, and any steps taken to deal
with any such issues; and

  •   all relationships between the independent auditor and the Company (to
assess the auditor’s independence).

 

10.   Review and preapprove both audit and nonaudit services to be provided by
the independent auditor (other than with respect to de minimis exceptions
permitted by the Sarbanes-Oxley Act of 2002). This duty may be delegated to one
or more designated members of the audit committee with any such preapproval
reported to the audit committee at its next regularly scheduled meeting.
Approval of nonaudit services shall be disclosed to investors in periodic
reports required by Section 13(a) of the Securities Exchange Act of 1934.

 

11.   Set clear hiring policies, compliant with governing laws or regulations,
for employees or former employees of the independent auditor.

 

Financial Reporting Processes and Accounting Policies

 

12.   In consultation with the independent auditors and the internal auditors,
review the integrity of the organization’s financial reporting processes (both
internal and external), and the internal control structure (including disclosure
controls).

 

13.   Review with management major issues regarding accounting principles and
financial statement presentations, including any significant changes in the
Company’s selection or application of accounting principles, and major issues as
to the adequacy of the Company’s internal controls and any special audit steps
adopted in light of material control concerns.

 

14.   Review analyses prepared by management (and the independent auditor as
noted in item 8 above) setting forth significant financial reporting issues and
judgments made in connection with the preparation of the financial statements,
including analyses of the effects of alternative GAAP methods on the financial
statements.

 

15.   Review with management the effect of regulatory and accounting
initiatives, as well as off-balance sheet structures, on the financial
statements of the Company.

 

16.   Review and approve all related party transactions.

 

17.   Establish and maintain procedures for the receipt, retention, and
treatment of complaints regarding accounting, internal accounting, or auditing
matters.

 

18.   Establish and maintain procedures for the confidential, anonymous
submission by Company employees regarding questionable accounting or auditing
matters.



--------------------------------------------------------------------------------

 

Internal Audit

 

19.   Review and advise on the selection and removal of the internal audit
director, or if an outsourced function and director, the firm providing the
internal audit function.

 

20.   Review activities, organizational structure, and qualifications of the
internal audit function.

 

21.   Annually, review and recommend changes (if any) to the internal audit
charter.

 

22.   Periodically review with the internal audit director any significant
difficulties, disagreements with management, or scope restrictions encountered
in the course of the function’s work.

 

23.   Establish, review and update periodically a Code of Ethical Conduct and
ensure that management has established a system to enforce this Code. Ensure
that the code is in compliance with all applicable rules and regulations.

 

24.   Review management’s monitoring of the Company’s compliance with the
organization’s Ethical Code, and ensure that management has the proper review
system in place to ensure that the Company’s financial statements, reports and
other financial information disseminated to governmental organizations, and the
public satisfy legal requirements.

 

25.   Review, with the organization’s counsel, legal compliance matters
including corporate securities trading policies.

 

26.   Review, with the organization’s counsel, any legal matter that could have
a significant impact on the organization’s financial statements.

 

27.   Discuss policies with respect to risk assessment and risk management. Such
discussions should include the Company’s major financial and accounting risk
exposures and the steps management has undertaken to control them.

 

Other Responsibilities

 

28.   Review with the independent auditors, the internal auditing department and
with management the extent to which changes or improvements in financial or
accounting practices, as approved by the Audit Committee, have been implemented.
This review will be conducted at an appropriate time subsequent to
implementation of changes or improvements, as decided by the Committee.

 

29.   Prepare the report that the SEC requires be included in the Company’s
annual proxy statement.

 

30.   Annually, perform a self-assessment relative to the Audit Committee’s
purpose, duties and responsibilities outlined herein.

 

31.   Perform any other activities consistent with this Charter, the Company’s
by-laws and governing law, as the Committee or the Board deems necessary or
appropriate.